DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensor unit” in claims 1, 8, 13, 16, and 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2007/0149900 A1) in view of Charraud et al. (US 20190209077 A1).
Regarding claim 1, Lin discloses a therapeutic device for human hair and skincare (a light guide comb 1 that promotes activation of scalp cells and stimulate hair follicles to encourage the health and growth of hair, Abstract and Figure 1), the therapeutic device comprising: a gripping unit (comb 1 comprising a handle 10 used for gripping, Figure 1); a functional unit including a first functional module (upper shell 11 comprising guide holes 24 to receive guide pins 25, Paragraph 0021 and Figure 1) and a second functional module (lower shell 12 comprising massage knobs 8, Paragraph 0032 and Figure 1), the first functional module including a first plate (base plate 21 secured to the upper shell 11, Paragraph 0025 and Figure 1) and a second functional module including a second plate (compartment 9 of lower shell 12, Figure 1), wherein a second surface of the second plate is oriented in an opposite direction to a first surface of the first plate (the exterior surface of compartment 9 is orientated opposite to the top surface of base 21, Figure 1); a plurality of teeth oriented in the direction of the orientation of the first surface (plurality of guide pins 25 disposed on the top surface of base 21, Figure 1), the plurality of teeth including a plurality of respective primary Light Emitting Diodes (LEDs) (LEDs 801/802 used to transmit light through respective guide pins 25, Paragraph 0025 and Figure 1); a plurality of secondary LEDs provided on the second plate and oriented in the direction of the orientation of the second surface (the massage knobs 8 located in the opposite direction of the guide pins 25 can also be designed with light transmittance (not shown in drawings), enabling light rays emitted by the light stimulation device 3, Paragraph 0032). 
	Lin is silent on a sensor unit configured to determine hair distribution data on a body portion of a user.  
	However, Charraud teaches an instrumented comb device configured to monitor hair loss and growth comprising a sensor (contact sensor 161, Figure 1 and Paragraph 0041) configured to determine hair distribution data on a body portion of a user (contact sensor may send signals indicating that hair is contacted which can be used to keep an approximate count of the number of hairs present on the portion of the user’s scalp, hair density may be determined, Paragraph 0059).
Therefore, it would have been obvious at the time of invention to modify Lin’s therapeutic hair brush device to include a sensor configured to determine hair distribution, as taught by Charraud, as incorporating such a sensor would provide a means of determining which areas of the scalp may or may not need additional light therapy treatment to promote hair growth, based off of the hair density measurements collected by the sensor. 
	Regarding claim 2, Lin further teaches wherein emission characteristics of the plurality of primary LEDs and the plurality of secondary LEDs are reconfigurable (light waves emitted by diodes 801/802 can be controlled to produce varying light ray wavelengths, Paragraph 0022).
	Regarding claim 3, Lin further teaches wherein the plurality of primary LEDs and the plurality of secondary LEDs are configured to emit electromagnetic radiation in red frequency ranges (red light emitting diode 802, Paragraph 0025), infrared frequency ranges (infrared ray light-emitting diode 801, Paragraph 0025), and combinations thereof (both diodes 801/802 can be used in combination, Paragraph 0023).  
	Regarding claim 4, Lin further teaches wherein diameters of the plurality of secondary LEDs is greater than diameters of the plurality of primary LEDs (the secondary LEDs corresponding to the massage knobs 8 provide a greater surface area than that of the primary LEDs corresponding to the guide pins 25, Figure 1 and Abstract).  
	Regarding claim 6, Lin further teaches a vibration motor configured to generate vibrations with predetermined vibration characteristics (vibration wave device 4 comprising a motor 41 creates vibrational energy thereby producing a vibration massage effect on the scalp, Paragraph 0028 and Figure 1), the vibration motor being located between the first plate and the second plate (motor 41 located between base 21 and lower shell 12, Figure 1).  
	Regarding claim 7, Lin further teaches an intermediary plate located between the first plate and the second plate (circuit board plate 32 located between upper base 21 and lower shell 12, Figure 1), wherein the vibration motor is installed with the intermediary plate (vibrational motor 41 disposed on circuit board plate 32, located between base 21 and lower shell 12, Figure 1).  
	Regarding claim 9, Lin further teaches wherein the functional unit further comprises an intermediary plate located between the first plate and the second plate (circuit board plate 32 located between upper base 21 and lower shell 12, Figure 1), wherein the first plate includes a plurality of first openings (upper shell 11 comprising guide holes 24, Figure 1), the plurality of teeth being installed onto the intermediary plate and being adapted to protrude through the plurality of first openings (when assembled, base plate 21 comprising the plurality of guide pins 25 are installed onto the circuit board plate 32, and received by guide holes 24 of upper shell 11, Figure 1).
	Regarding claim 12, Lin further teaches wherein the plurality of primary LEDs are provided within the plurality of respective teeth and the plurality of secondary LEDs are provided on the second surface through Chip-on-Board (CoB) technology (the plurality of LEDs 801/802 to be provided with the respective guide pin 25 and/or massage knob 8 are provided on a circuit board plate 32, Figure 1 and Paragraph 0022). 
Regarding claim 13, Lin discloses a therapeutic device for human hair and skincare (a light guide comb 1 that promotes activation of scalp cells and stimulate hair follicles to encourage the health and growth of hair, Abstract and Figure 1), the therapeutic device comprising: a gripping unit (comb 1 comprising a handle 10 used for gripping, Figure 1); a functional unit including a first functional module (upper shell 11 comprising guide holes 24 to receive guide pins 25, Paragraph 0021 and Figure 1) and a second functional module (lower shell 12 comprising massage knobs 8, Paragraph 0032 and Figure 1), the first functional module including a first plate (base plate 21 secured to the upper shell 11, Paragraph 0025 and Figure 1) and a second functional module including a second plate (compartment 9 of lower shell 12, Figure 1), wherein a second surface of the second plate is oriented in an opposite direction to a first surface of the first plate (the exterior surface of compartment 9 is orientated opposite to the top surface of base 21, Figure 1); an intermediary plate located between the first plate and the second plate (circuit board plate 32 located between upper base 21 and lower shell 12, Figure 1); a vibration motor configured to generate vibrations with predetermined vibration characteristics (vibration wave device 4 comprising a motor 41 creates vibrational energy thereby producing a vibration massage effect on the scalp, Paragraph 0028 and Figure 1); a plurality of teeth oriented in the direction of the orientation of the first surface (plurality of guide pins 25 disposed on the top surface of base 21, Figure 1), the plurality of teeth including a plurality of respective primary Light Emitting Diodes (LEDs) (LEDs 801/802 used to transmit light through respective guide pins 25, Paragraph 0025 and Figure 1); a plurality of secondary LEDs provided on the second plate and oriented in the direction of the orientation of the second surface (the massage knobs 8 located in the opposite direction of the guide pins 25 can also be designed with light transmittance (not shown in drawings), enabling light rays emitted by the light stimulation device 3, Paragraph 0032). 
	Lin is silent on a sensor unit configured to determine hair distribution data on a body portion of a user.  
	However, Charraud teaches an instrumented comb device configured to monitor hair loss and growth comprising a sensor (contact sensor 161, Figure 1 and Paragraph 0041) configured to determine hair distribution data on a body portion of a user (contact sensor may send signals indicating that hair is contacted which can be used to keep an approximate count of the number of hairs present on the portion of the user’s scalp, hair density may be determined at the completion of a session, Paragraph 0059).
Therefore, it would have been obvious at the time of invention to modify Lin’s therapeutic hair brush device to include a sensor configured to determine hair distribution, as taught by Charraud, as incorporating such a sensor would provide a means of determining which areas of the scalp may or may not need additional light therapy treatment to promote hair growth, based off of the hair density measurements collected by the sensor. 
	Regarding claim 14, Lin further teaches wherein the first plate includes a plurality of first openings (upper shell 11 comprising guide holes 24, Figure 1), the plurality of teeth being installed onto the intermediary plate and being adapted to protrude through the plurality of first openings (when assembled, base plate 21 comprising the plurality of guide pins 25 are installed onto the circuit board plate 32, and received by guide holes 24 of upper shell 11, Figure 1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2007/0149900 A1) in view of Charraud et al. (US 20190209077 A1) and in further view of Jeon (US 2018/0027942 A1).
	Regarding claim 5, Lin in view of Charraud teach the therapeutic device as claimed in claim 1, but is silent wherein the functional unit further includes a reservoir adapted to store a serum, and a plurality of fluid channels connecting the reservoir with the plurality of respective teeth, the plurality of teeth being adapted to dispense the serum.  
	However, Jeon teaches a scalp massaging device configured to apply liquid to the scalp of a user (Abstract and Figure 1) comprising a reservoir adapted to store a serum (container 20 storing a liquid, Figure 16 and Paragraph 0046), a plurality of fluid channels connecting the reservoir to the respective teeth (liquid from container 20 permeates sponge 120 and released through the channels 103 of each respective bristle 102, Figure 16 and Paragraph 0046), and the plurality of teeth being adapted to dispense the serum (liquid is dispensed through channels 103 of bristles 102 when pressure is applied, Paragraph 0047).
	Therefore, it would have been obvious at the time of invention to further modify Lin’s therapeutic hair brush device to include a reservoir containing serum in the brush head configured to dispense liquid through the plurality of teeth, as taught by Jeon, as applying liquid treatment to a user’s scalp in addition to massage has been found to alleviate hair loss and/or hair restoration (Paragraph 0002 of Jeon). 
Claim 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2007/0149900 A1) in view of Charraud et al. (US 20190209077 A1) and in further view of Beerwerth et al. (US 20170348544 A1).
Regarding claim 8, Lin in view of Charraud teach the therapeutic device as claimed in claim 1, with Charraud further teaching a control unit (comb device includes a controller, Abstract and Paragraph 0047), the control unit including a processor (processing unit 171, Figure 1 and Paragraph 0047), a memory unit (processor having a memory, Paragraph 0052) and a communication unit (communications controller, Paragraph 0019), the memory unit including machine-readable instructions that when executed by the processor (computer readable media, Paragraph 0067), enable the processor to: receive a control input, via the communication unit, from an external electronic communication device (remote processor receives an input of a captured image of the scalp and hair, Paragraph 0024); receive the hair distribution data from the sensor unit (receives an input as the stored hair density measurements, the measured hair density, Paragraph 0022).
Although Charraud teaches receiving both a control input and hair distribution data from a sensor, Charraud does not explicitly state these inputs are used to modify emission characteristics of one or both of the plurality of primary LEDs and the plurality of secondary LEDs, in correlation with one or both of the control input and the hair distribution data.  
However, Beerwerth teaches a skin treatment device comprising an array of LEDs (Abstract and Figure 1) comprising a skin contact sensor (sensor 931) used to modify the emission characteristics of the LEDs in correlation with the input from the skin contact sensor (skin treatment device may inhibit light emission from LEDS 101A and 102A if skin contact is not detected by the skin contact sensor 931, or if the distance to the skin does not fall below a certain predetermined threshold distance, Paragraph 0042). 	
Therefore, it would have been obvious at the time of invention to further modify Lin’s therapeutic hair brush device to have the skin contact sensor modify emission characteristics of the LEDs based on input from the sensor, as taught by Beerwerth, as areas of the scalp with less hair present may require different emission characteristics in order to receive adequate light therapy benefits. 
Regarding claim 16, Lin in view of Charraud teach the therapeutic device as claimed in claim 13, with Charraud further teaching a control unit (comb device includes a controller, Abstract and Paragraph 0047), the control unit including a processor (processing unit 171, Figure 1 and Paragraph 0047), a memory unit (processor having a memory, Paragraph 0052) and a communication unit (communications controller, Paragraph 0019), the memory unit including machine-readable instructions that when executed by the processor (computer readable media, Paragraph 0067), enable the processor to: receive a control input, via the communication unit, from an external electronic communication device (remote processor receives an input of a captured image of the scalp and hair, Paragraph 0024); receive the hair distribution data from the sensor unit (receives an input as the stored hair density measurements, the measured hair density, Paragraph 0022); and Lin teaching activating the vibration motor in correlation with the control input (activation of vibrational motor 41 is user controlled by pressing switch 355, Paragraph 0035).
Although Charraud teaches receiving both a control input and hair distribution data from a sensor, Charraud does not explicitly state these inputs are used to modify emission characteristics of one or both of the plurality of primary LEDs and the plurality of secondary LEDs, in correlation with one or both of the control input and the hair distribution data.
However, Beerwerth teaches a skin treatment device comprising an array of LEDs (Abstract and Figure 1) comprising a skin contact sensor (sensor 931) used to modify the emission characteristics of the LEDs in correlation with the input from the skin contact sensor (skin treatment device may inhibit light emission from LEDS 101A and 102A if skin contact is not detected by the skin contact sensor 931, or if the distance to the skin does not fall below a certain predetermined threshold distance, Paragraph 0042). 	
Therefore, it would have been obvious at the time of invention to further modify Lin’s therapeutic hair brush device to have the skin contact sensor modify emission characteristics of the LEDs based on input from the sensor, as taught by Beerwerth, as areas of the scalp with less hair present may require different emission characteristics in order to receive adequate light therapy benefits. 
Regarding claim 17, Lin discloses a method of utilizing a therapeutic device for human hair and skincare (a light guide comb 1 that promotes activation of scalp cells and stimulate hair follicles to encourage the health and growth of hair, Abstract and Figure 1), the therapeutic device comprising: a gripping unit (comb 1 comprising a handle 10 used for gripping, Figure 1); a functional unit including a first functional module (upper shell 11 comprising guide holes 24 to receive guide pins 25, Paragraph 0021 and Figure 1) and a second functional module (lower shell 12 comprising massage knobs 8, Paragraph 0032 and Figure 1), the first functional module including a first plate (base plate 21 secured to the upper shell 11, Paragraph 0025 and Figure 1) and a second functional module including a second plate (compartment 9 of lower shell 12, Figure 1), wherein a second surface of the second plate is oriented in an opposite direction to a first surface of the first plate (the exterior surface of compartment 9 is orientated opposite to the top surface of base 21, Figure 1); an intermediary plate located between the first plate and the second plate (circuit board plate 32 located between upper base 21 and lower shell 12, Figure 1); a vibration motor configured to generate vibrations with predetermined vibration characteristics (vibration wave device 4 comprising a motor 41 creates vibrational energy thereby producing a vibration massage effect on the scalp, Paragraph 0028 and Figure 1) a plurality of teeth oriented in the direction of the orientation of the first surface (plurality of guide pins 25 disposed on the top surface of base 21, Figure 1), the plurality of teeth including a plurality of respective primary Light Emitting Diodes (LEDs) (LEDs 801/802 used to transmit light through respective guide pins 25, Paragraph 0025 and Figure 1); a plurality of secondary LEDs provided on the second plate and oriented in the direction of the orientation of the second surface (the massage knobs 8 located in the opposite direction of the guide pins 25 can also be designed with light transmittance (not shown in drawings), enabling light rays emitted by the light stimulation device 3, Paragraph 0032) and activating the vibration motor in correlation with the control input, in case the control input is indicative of the plurality of secondary LEDs (activation of vibrational motor 41 is user controlled by pressing switch 355, Paragraph 0035).
	Lin is silent on a sensor unit configured to determine hair distribution data on a body portion of a user and the method comprising steps of: receiving a control input from an external electronic communication device; receiving the hair distribution data from the sensor unit; and performing one or both of, modifying emission characteristics of one of the plurality of primary LEDs and the plurality of secondary LEDs, in correlation with one or both of the control input and the hair distribution data.
However, Charraud teaches instrumented comb device configured to monitor hair loss and growth comprising a sensor (contact sensor 161, Figure 1 and Paragraph 0041) configured to determine hair distribution data on a body portion of a user (contact sensor may send signals indicating that hair is contacted which can be used to keep an approximate count of the number of hairs present on the portion of the user’s scalp, hair density may be determined at the completion of a session, Paragraph 0059); further teaching receive a control input, via the communication unit, from an external electronic communication device (remote processor receives an input of a captured image of the scalp and hair, Paragraph 0024); receive the hair distribution data from the sensor unit (receives an input as the stored hair density measurements, the measured hair density, Paragraph 0022).
Although Charraud teaches receiving both a control input and hair distribution data from a sensor, Charraud does not explicitly state these inputs are used to modify emission characteristics of one or both of the plurality of primary LEDs and the plurality of secondary LEDs, in correlation with one or both of the control input and the hair distribution data.  
However, Beerwerth teaches a skin treatment device comprising an array of LEDs (Abstract and Figure 1) comprising a skin contact sensor (sensor 931) used to modify the emission characteristics of the LEDs in correlation with the input from the skin contact sensor (skin treatment device may inhibit light emission from LEDS 101A and 102A if skin contact is not detected by the skin contact sensor 931, or if the distance to the skin does not fall below a certain predetermined threshold distance, Paragraph 0042). 	
Therefore, it would have been obvious at the time of invention to modify Lin’s therapeutic hair brush device to include a sensor configured to determine hair distribution, as taught by Charraud, as incorporating such a sensor would provide a means of determining which areas of the scalp may or may not need additional light therapy treatment to promote hair growth, based off of the hair density measurements collected by the sensor. 
Additionally, it would have been obvious at the time of invention to further modify Lin’s therapeutic hair brush device to have the skin contact sensor modify emission characteristics of the LEDs based on input from the sensor, as taught by Beerwerth, as areas of the scalp with less hair present may require different emission characteristics in order to receive adequate light therapy benefits. 
Allowable Subject Matter
Claims 10, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is 571-272-7274. The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/           Examiner, Art Unit 3785           

/PHILIP R WIEST/           Primary Examiner, Art Unit 3781